DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,328,240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 11-12 of Claim 1, the limitation reading “wherein the hub proximal end and a cap distal end of the cap each define recesses comprising valve seats that compress the valve into a retained position within the assembly when the cap is in the closed position” must be rewritten to claim structures individually. It is not appropriate to claim two different structures in plural form when the two different structures are directed to two different structures to be modified. Appropriate correction is required to avoid 112 indefiniteness. 

Claim 16 is objected to because of the following informalities: Dependent Claim 16 is substantially the same limitation as dependent Claim 13. Examine recommends cancelling Claim 16 or changing its dependency to Claim 15. Where Claim 16’s dependency is changed to . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the cap capture section" in Lines 1-2. Claim 2 also recites the limitation “the cooperating capture section” in Lines 2-3. There is insufficient antecedent basis for both of these limitations. Furthermore, it is unclear what the relationship “the cap capture section” has to the remainder of the device. Appropriate correction and/or clarification is required. 

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the cap capture section" in Line 2. There is insufficient antecedent basis for this limitation. Claims 7-8 are rejected by virtue of their dependence on Claim 6. Appropriate correction and/or clarification is required. 

Claims 9-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation “wherein the hub includes at a proximal end thereof” in Line 12. It is unclear whether “a proximal end” of the hub in Line 12 is the same structure as “a hub proximal end” of the hub in Line 9. Examiner is treating the two structures as the same structure. Examine recommends rewriting Line 12 of Claim 9 in similar fashion to that of Line 9. For instance, the limitation reading “wherein the hub includes at a proximal end thereof” can read --wherein the hub proximal end includes--. Claims 10-13 and 15-16 are rejected by virtue of their dependence on Claim 9. Appropriate correction and/or clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 is substantially the same limitation as Claim 1 Lines 11-13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner recommends rewriting Lines 11-13 of Claim 1 to match that of Claim 8 to overcome the aforementioned claim objection. Thereafter, Claim 8 can be cancelled. Appropriate correction and/or clarification is required.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 is substantially the same limitation as Claim 9 Lines 15-16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 12 is rejected by virtue of its dependence on Claim 11. Appropriate correction and/or clarification is required.

Response to Arguments
Applicant’s arguments filed 10/21/2021 with respect to claim objections, 112 indefinite rejections and 112 improper dependent form rejection have been fully considered and are persuasive. All previous claim objections, 112 indefinite rejections and 112 improper dependent form rejection are hereinafter withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                  

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                    
11/10/2021